Case 1:19-cv-00664-LEK-WRP Document 8 Filed 04/27/20 Page 1 of 25   PageID #: 92



                       UNITED STATES DISTRICT COURT

                             DISTRICT OF HAWAII


  BRYAN HIGA,                             CIV. NO. 19-00664 LEK-WRP

                    Plaintiff,

         vs.

  HIROMICHI KOBAYASHI WARDEN,

                    Defendant.


         ORDER DENYING PETITION UNDER 28 U.S.C. § 2241 FOR A
   WRIT OF HABEAS CORPUS AND DENYING CERTIFICATE OF APPEALABILITY

               Before the Court is pro se Petitioner Bryan Higa’s

 (“Higa”) Petition under 28 U.S.C. § 2241 for a Writ of Habeas

 Corpus (“Petition”), filed on December 13, 2019.          [Dkt. no. 1.]

 Respondent Hiromichi Kobayashi, Warden (“Warden Kobayashi”)

 filed his answer to the Petition (“Answer”) on February 10,

 2020, and Higa filed his reply in support of the Petition

 (“Reply”) on February 21, 2020.        [Dkt. nos. 4, 5.]    The Reply

 includes a request for judicial notice, and Warden Kobayashi

 filed his position statement regarding the request on March 12,

 2020.    [Dkt. no. 7.]    Higa’s Petition is hereby denied, and a

 certificate of appealability is also denied, for the reasons set

 forth below.
Case 1:19-cv-00664-LEK-WRP Document 8 Filed 04/27/20 Page 2 of 25   PageID #: 93



                                 BACKGROUND

             In December 2007, Higa was sentenced to 220 months of

 imprisonment, consisting of 100 months for conspiracy to

 obstruct interstate commerce by robbery, to be served

 consecutively to 120 months for using, carrying, and discharging

 a firearm during and in relation to the robbery.          [United States

 v. Higa, CR 06-00395 DKW, Judgment in a Criminal Case, filed

 12/10/07 (dkt. no. 97), at 1-3.]         The 100-month term was to run

 concurrently with Higa’s 100-month sentence for conspiracy to

 possess with intent to distribute five grams or more of

 methamphetamine in another case.         [United States v. Higa, CR 07-

 00104 DAE, Judgment in a Criminal Case, filed 12/11/07 (dkt.

 no. 58), at 1-2.]     At all times relevant to the Petition, Higa

 has been serving his sentence at the Federal Detention Center in

 Honolulu (“FDC Honolulu”), which is operated by the Federal

 Bureau of Prisons (“BOP”).       [Petition, Statement of

 Uncontestable Facts (“Higa Decl.”) at ¶ 1.]         His projected

 release date is February 11, 2022.        [Answer, Decl. of Brian

 Puukila (“Puukila Decl.”) at ¶ 6c.1]

             The Petition arises from the following events.          On

 April 28, 2019, Higa called his brother, Crayton Higa




       1Brian Puukila is a lieutenant and the Discipline Hearing
 Officer (“DHO”) at FDC Honolulu. [Puukila Decl. at ¶ 1.]


                                      2
Case 1:19-cv-00664-LEK-WRP Document 8 Filed 04/27/20 Page 3 of 25   PageID #: 94



 (“Crayton”), and asked Crayton to find out whether Higa’s

 girlfriend, “Syna,” would be visiting Higa that afternoon.

 [Higa Decl. at ¶¶ 2, 5-6.]       Crayton was unable to reach Syna at

 that time.    Later the same day, Higa called Crayton on his black

 telephone and asked him to call Syna again.         Crayton called Syna

 on his gold telephone and put that call on speakerphone, while

 still on the black telephone with Higa.         [Id. at ¶¶ 7-9.]      Higa

 states: “After a brief conversation, (31 seconds) with Syna,

 which I did not, nor could have taken part in, [Crayton] hung up

 and relayed her answer to me.”       [Id. at ¶ 10.]     The

 contemporaneous calls between Higa and Crayton and Crayton and

 Syna will be referred to as “the Incident.”         Higa emphasizes

 that the two telephone lines were never connected during the

 Incident.    [Id. at ¶ 11.]

              On May 2, 2019, High received an Incident Report,

 which “alleg[ed] the conduct described above constituted ‘a

 three-way call’ under BOP Policy Code 297.”         Id. at ¶ 12; see

 also Petition, dkt. no. 1-2 (Incident Report).2          Higa asked

 Crayton to send pictures of the two telephones displaying their

 call logs so that Higa could show that two separate telephone




       2Because the supporting documents attached to the Petition
 are not identified in a consistent manner, all citations to the
 supporting documents refer to the docket numbers in the district
 court’s electronic case filing system.


                                      3
Case 1:19-cv-00664-LEK-WRP Document 8 Filed 04/27/20 Page 4 of 25   PageID #: 95



 lines were used during the Incident.        Higa also asked Crayton to

 write a letter explaining what happened.         Higa Decl. at ¶ 14;

 see also Petition, dkt. no. 1-3 (letter to Higa from Crayton

 regarding the Incident (“Crayton Letter”)), dkt. no. 1-4

 (photograph of black telephone showing incoming call on 4/28/19

 at 11:58), dkt. no. 1-5 (photograph of gold telephone showing

 outgoing calls on 4/28/19 at 11:58 and 11:12), dkt. no. 1-6

 (photograph of two telephones, side by side).3

              A disciplinary hearing was held on May 20, 2019.

 According to Higa, he brought the documentary evidence to the

 hearing and attempted to submit it in his defense.          However, DHO

 Puukila refused to look at Higa’s evidence.         [Higa Decl.at

 ¶¶ 16-18.]    Higa was found guilty of violating Code 297 and lost

 fourteen days of good time credit.        Id. at ¶ 19; Petition, dkt.

 no. 1-7, at 1-3 (Discipline Hearing Officer Report (“Higa DHO

 Report”)).    Higa’s position is that he is actually innocent of

 the code violation because Crayton used two separate telephone

 lines that were never connected, and therefore Higa did not

 participate in a three-way, or third-party, call.          [Higa Decl.

 at ¶¶ 20-21.]




       3Docket numbers 1-4, 1-5, and 1-6 will be referred to
 collectively as “the Telephone Photographs.”


                                      4
Case 1:19-cv-00664-LEK-WRP Document 8 Filed 04/27/20 Page 5 of 25   PageID #: 96



             Higa submitted a Regional Administrative Remedy Appeal

 form, dated June 9, 2019.       [Petition, dkt. no. 1-7, at 4-5.]

 The Regional Director denied Higa’s appeal on July 16, 2019.

 [Id. at 6.]    Higa submitted a Central Office Administrative

 Remedy Appeal form, dated August 8, 2019.         [Id. at 7-8.]     The

 Administrator of National Inmate Appeals denied Higa’s appeal on

 October 25, 2019.     [Id. at 9.]

             In the instant Petition, Higa argues: the DHO violated

 Higa’s due process rights when he refused to consider Higa’s

 evidence in the disciplinary proceedings (“Ground One”); there

 is no evidence to support the finding that Higa violated

 Code 297 (“Ground Two”); Higa could not have violated Code 297

 because a 2011 amendment to the applicable regulation removed

 the term “third-party calling” (“Ground Three”); and Code 297 is

 unconstitutionally vague (“Ground Four”).         Higa seeks an order

 requiring the BOP to expunge the Incident from his record and to

 restore his good time credits.

             Warden Kobayashi presents evidence that, prior to the

 DHO hearing, Higa had a unit disciplinary committee (“UDC”)

 review.    During the UDC review, Higa said he asked Crayton what

 time Syna was going to visit, and Crayton decided to call her.

 The UDC referred the matter to DHO Puukila.         [Puukila Decl. at

 ¶ 9.]



                                      5
Case 1:19-cv-00664-LEK-WRP Document 8 Filed 04/27/20 Page 6 of 25    PageID #: 97



             DHO Puukila does not have a specific recollection of

 Higa’s hearing.     [Id. at ¶ 12.]     However, based on the Higa DHO

 Report, DHO Puukila states: he reviewed Higa’s due process

 rights with Higa; Higa understood those rights; Higa

 acknowledged receipt of the Incident Report; Higa waived the

 right to have a staff representative at the hearing; Higa waived

 the right to present witnesses and evidence; and DHO Puukila

 noted Higa did not have any documentary evidence to submit.

 [Id. at ¶¶ 10-11.]      DHO Puukila states his “normal course of

 business when [he] conduct[s] DHO hearings is to consider any

 documentary evidence an inmate presents to [him] for [the

 inmate’s] defense.”      [Id. at ¶ 12.]    The presentation of such

 evidence would be noted in the report and, because the Higa DHO

 Report states Higa waived the right to present evidence, Puukila

 is “confident that [Higa] did not present any documentary

 evidence at his DHO hearing.”       [Id. at ¶¶ 12-13.]     “Based on the

 greater weight of the evidence,” which included Higa’s

 statements to DHO Puukila, Higa’s statements to the investigator

 who initially looked into the Incident, and Higa’s statements to

 the UDC, DHO Puukila “decided that [Higa] violated Code 297,

 Telephone Abuse Other than Criminal Activity.”          [Id. at ¶¶ 14-

 15.]   In addition to the loss of good time credits, Higa lost

 three months of telephone privileges.        [Id. at ¶ 16.]        Warden

 Kobayashi acknowledges that Higa exhausted his administrative

                                      6
Case 1:19-cv-00664-LEK-WRP Document 8 Filed 04/27/20 Page 7 of 25   PageID #: 98



 remedies as to these disciplinary proceedings.          See id. at ¶ 21;

 Answer at 7.     However, Warden Kobayashi argues all four grounds

 asserted in the Petition fail on the merits.

                                  STANDARD

             This district court has stated:

                  When a federal . . . prisoner contends that
             he “is in custody in violation of the
             Constitution or laws or treaties of the United
             States,” § 2241 confers a general grant of habeas
             jurisdiction. 28 U.S.C. § 2241(a) and (c)(3). A
             district court considering an application for a
             writ of habeas corpus shall “award the writ or
             issue an order directing the respondent to show
             cause why the writ should not be granted, unless
             it appears from the application that the
             applicant or person detained is not entitled
             thereto.” 28 U.S.C. § 2243.

                   . . . .

                  “Federal law opens two main avenues to
             relief on complaints related to imprisonment: a
             petition for writ of habeas corpus, 28 U.S.C.
             § 2254, and a complaint under . . . 42 U.S.C.
             § 1983.” Muhammad v. Close, 540 U.S. 749, 750
             (2004) (per curiam). Habeas relief extends to a
             prisoner in custody under the authority of the
             United States. See 28 U.S.C. § 2241. A
             petitioner challenging the manner, location, or
             conditions of the execution of his sentence must
             file a petition for writ of habeas corpus under
             28 U.S.C. § 2241. See, e.g., United States v.
             Giddings, 740 F.2d 770, 772 (9th Cir. 1984);
             Brown v. United States, 610 F.2d 672, 677 (9th
             Cir. 19[8]0) (distinguishing between a § 2255
             petition, which tests the imposed sentence, with
             a § 2241, which tests the sentence “as it is
             being executed”). “Challenges to the validity of
             any confinement or to particulars affecting its
             duration are the province of habeas corpus.”
             Muhammad, 540 U.S. at 750 (citation omitted);
             Nettles v. Grounds, 830 F.3d 922, 934 (9th Cir.

                                      7
Case 1:19-cv-00664-LEK-WRP Document 8 Filed 04/27/20 Page 8 of 25    PageID #: 99



             2016) (en banc) (holding that a prisoner’s claims
             are within the core of habeas corpus if they
             challenge the fact or duration of his conviction
             or sentence).

 Schulze v. Fed. Bureau of Prisons, CIVIL NO. 19-00669 JAO-WRP,

 2019 WL 7038254, at *1–2 (D. Hawai`i Dec. 20, 2019) (some

 alterations in Schulze) (footnote omitted).

             Because the issues raised in Higa’s Petition are legal

 issues that can be conclusively decided based on the parties’

 submissions, an evidentiary hearing is not necessary.              See

 Anderson v. United States, 898 F.2d 751, 753 (9th Cir. 1990)

 (per curiam) (“because the record conclusively shows that

 petitioner is not entitled to habeas corpus under 28 U.S.C.

 § 2241, no evidentiary hearing was required”).          Higa’s request

 for an evidentiary hearing, [Petition at 9,] is therefore

 denied.

                                 DISCUSSION

 I.    Judicial Notice

             In the Reply, Higa asks this Court to take judicial

 notice of the following:

                  FACT 1: Higa was specifically charged in
             this matter with being involved in “a three-way
             call,” in violation of Code 297. See Indecent
             [sic] Report . . . .

                  FACT 2: “[A] three-way call is ‘when someone
             else makes the call for you, they put you on
             hold, they click over, and they dial a number,
             and then when the person pick[s] up, then you
             answer the phone’ and ‘[t]hey switch back over.’

                                      8
Case 1:19-cv-00664-LEK-WRP Document 8 Filed 04/27/20 Page 9 of 25   PageID #: 100



               Ultimately, three parties are participating in
               the phone call.” Laurey v. Graham, 596 F. Supp.
               2d 743, 754, n.3 (W.D.N.Y. 200[9]).

                    FACT 3: The term, “three-way call” does not
               exist anywhere in the text of the current version
               of Code 297 . . . .

                    FACT 4: A recording exists of the call
               relied on by the reporting officer who issued the
               Incident Report, it was also relied on by the
               Discipline Hearing Officer (DHO) in determining
               guilt (see Decl. of Brian Puukila (Doc. # 4-1)),
               yet, is conspicuously nowhere mentioned in
               Respondent’s Answer or by its witness.

                    FACT 5: There were two cellular phones used
               in this case - not one. As the evidence shows
               and Respondent acknowledges (Answer at 9, 11),
               Higa called his brother’s cell phone, his brother
               then called another person using a completely
               separate phone. At no time was Higa on the same
               line or did he speak to the third person; he was
               not “connected with a third party number.”

                    FACT 6: Brian Puukila, the Discipline
               Hearing Officer (DHO) and witness for Respondent,
               declared under penalty of perjury that he “do[es]
               not specifically recall Petitioner’s DHO
               hearing.” Decl. (Doc. # 4-1), at 4, para. 12.

  [Reply at 1-2 (some alterations in Reply) (some citations

  omitted).]    Fed. R. Evid. 201(a)-(c) states, in relevant part:

               (a) Scope. This rule governs judicial notice of
               an adjudicative fact only, not a legislative
               fact.

               (b) Kinds of Facts That May Be Judicially
               Noticed. The court may judicially notice a fact
               that is not subject to reasonable dispute because
               it:

                    (1) is generally known within the trial
                    court’s territorial jurisdiction; or


                                       9
Case 1:19-cv-00664-LEK-WRP Document 8 Filed 04/27/20 Page 10 of 25   PageID #: 101



                    (2) can be accurately and readily
                    determined from sources whose accuracy
                    cannot reasonably be questioned.

              (c)   Taking Notice.    The court:

                    . . . .

                    (2) must take judicial notice if a party
                    requests it and the court is supplied with
                    the necessary information.

        A.    FACT 1

              Warden Kobayashi does not contest the authenticity of

  the copy of the Incident Report attached to the Petition.

  Because such reports are regularly maintained in BOP records,

  the accuracy of the copy attached to the Petition can be readily

  determined.    Higa’s request for judicial notice of “FACT 1” is

  granted insofar as the Court takes judicial notice of the copy

  of the Incident Report attached to the Petition.          The Incident

  Report describes the violation arising from the Incident as

  “Telephone Abuse” pursuant to “Prohibited Act Code(s): 297.”

  [Petition, dkt. no. 1-2.]       The factual description of the

  Incident states Higa placed a phone call, and the recipient of

  that call “started a three-way call.”        [Id.]    However, the Court

  does not take judicial notice of the truth of the statements in

  the Incident Report.      Cf. Trade W., Inc. v. Oriental Trading

  Co., CIVIL 16-00474 LEK-KSC, 2017 WL 1240741, at *3 (D. Hawai`i

  Mar. 30, 2017) (“A court may take judicial notice of the

  existence of matters of public record, such as a prior order or

                                       10
Case 1:19-cv-00664-LEK-WRP Document 8 Filed 04/27/20 Page 11 of 25   PageID #: 102



  decision, but not the truth of the facts cited therein.” (some

  citations omitted) (citing Lee v. City of Los Angeles, 250 F.3d

  668, 689–690 (9th Cir. 2001); Interstate Natural Gas Co. v. S.

  Cal. Gas Co., 2009 F.2d 380, 385 (9th Cir. 1953) (holding a

  court may take judicial notice of records and reports of

  administrative bodies))).4

        B.    FACT 2 and FACT 3

              Higa next asks the Court to take judicial notice of a

  statement in Laurey v. Graham, 596 F. Supp. 2d 743, 754, n.3

  (W.D.N.Y. 2008), and the text of Code 297.5         These requests are

  denied because any applicable case law and other legal authority

  can be considered without taking judicial notice.          See, e.g.,

  Harms v. Select Portfolio Servicing, Inc., 703 F. App’x 538, 539

  (9th Cir. 2017) (“The district court did not abuse its




        4Lee was overruled on other grounds by Galbraith v. County
  of Santa Clara, 307 F.3d 1119, 1125–26 (9th Cir. 2002). See,
  e.g., Suulutaaq, Inc. v. Williams, 782 F. Supp. 2d 795, 806
  n.100 (D. Alaska 2010). Galbraith was abrogated on other
  grounds by Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007).
  See, e.g., Yadin Co. v. City of Peoria, No. CV-06-1317-PHX-PGR,
  2008 WL 906730, at *4 (D. Ariz. Mar. 25, 2008).

        528 C.F.R. § 541.3 describes prohibited acts and the
  possible sanctions for those acts. Code 297, which is among the
  “High Severity Level Prohibited Acts,” states: “Use of the
  telephone for abuses other than illegal activity which
  circumvent the ability of staff to monitor frequency of
  telephone use, content of the call, or the number called; or to
  commit or further a High category prohibited act.” 28 C.F.R.
  § 541.3, Table 1.


                                       11
Case 1:19-cv-00664-LEK-WRP Document 8 Filed 04/27/20 Page 12 of 25   PageID #: 103



  discretion in denying Harms’s request for judicial notice

  because the district court stated it would consider the case law

  and authorities submitted by Harms in rendering a decision.”).

        C.     FACT 4

               Higa asks this Court to take judicial notice of the

  existence of a recording of the telephone calls in the Incident.

  This request is denied because it relates to a fact that is

  “subject to reasonable dispute.”          See Fed. R. Evid. 201(b).

        D.     FACT 5 and FACT 6

               Finally, Higa asks this Court to take judicial notice

  of the fact that two separate telephones were used in the

  incident and the fact DHO Puukila does not have a specific

  recollection of Higa’s DHO hearing.         Higa submitted evidence

  that two separate telephones were used.         [Higa Decl. at ¶¶ 8-9;

  Petition, dkt. no. 1-3 (Crayton letter), dkt. nos. 1-4 to 1-6

  (telephone pictures).]      Warden Kobayashi has not presented any

  evidence to contradict this.       Further, Warden Kobayashi himself

  submitted the declaration stating DHO Puukila does not have a

  specific recollection of Higa’s DHO hearing.          [Puukila Decl. at

  ¶ 12.]     Because what Higa identifies as FACT 5 and FACT 6 are

  not “subject to reasonable dispute,” Higa’s request for judicial

  notice is granted as to those facts.         However, taking judicial

  notice of those facts does not constitute acceptance of Higa’s

  arguments regarding the significance of those facts.

                                       12
Case 1:19-cv-00664-LEK-WRP Document 8 Filed 04/27/20 Page 13 of 25    PageID #: 104



              The Court now turns to the merits of the Petition.

  II.   Ground Three

              The Court first turns to Higa’s argument that he could

  not have violated Code 297 because the applicable regulation

  does not prohibit third-party, or three-way, calling.              Higa is

  correct that neither the term “third-party call,” “third-party

  calling,” “three-way call,” nor “three-way calling” appears in

  Code 297.    See 28 C.F.R. § 541.3, Table 1.       However, Higa was

  not charged with making a third-party or three-way call; he was

  charged with “Telephone Abuse,” in violation of Code 297.             See

  Petition, dkt. no. 1-2 (Incident Report); see also id., dkt.

  no. 1-7 at 1 (Higa DHO Report, OFFENSE CODE and SUMMARY OF

  CHARGES).    The fact that the Incident Report uses the term

  “three-way call” and the Higa DHO Report uses the term “three

  way call” to describe the general facts which formed the basis

  of the charge does not mean that a three-way call was a required

  element of the charge.      See Petition, dkt. no. 1-2 (Incident

  Report) at § 11; id., dkt. no. 1-7 at 2 (Higa DHO Report, § V

  (SPECIFIC EVIDENCE RELIED ON TO SUPPORT FINDINGS)).

              The cases that the Petition cites discussing three-way

  calling are not relevant to the violation of Code 297 that Higa

  was charged with.     See Higa Decl. at ¶ 13 (citing Laurey v.

  Graham, 596 F. Supp. 2d 743, 754 n.3 (W.D.N.Y. 2008)); id. at

  ¶ 20 (citing Braz-Gonzalez v. Warden, 2013 U.S. Dist. LEXIS

                                       13
Case 1:19-cv-00664-LEK-WRP Document 8 Filed 04/27/20 Page 14 of 25   PageID #: 105



  92242, *6 (ED Cal., June 30); Donnelly v. Fed. Bureau of

  Prisons, 2012 U.S. Dist. LEXIS 85380, n.l (D. Minn, May 30)).

  Based on the plain language of the regulation, Code 297 does not

  require a three-way call to establish a         violation.    Similarly,

  the pre-2011 version of Code 297 cited in the Petition, which

  did refer to three-way or third-party calling, is irrelevant

  because the Incident occurred when the current version of

  Code 297 was in force.

              The Court therefore rejects Higa’s argument that he

  could not have violated Code 297 because he did not engage in a

  three-way, or third-party, call.          Higa’s Petition is denied as

  to Ground One.

  III. Ground Four

              The Court next turns to Higa’s argument that Code 297

  is void for vagueness.

              “A statute is void for vagueness when it does not
              sufficiently identify the conduct that is
              prohibited.” United States v. Makowski, 120 F.3d
              1078, 1080–81 (9th Cir. 1997) (quoting United
              States v. Wunsch, 84 F.3d 1110, 1119 (9th Cir.
              1995)). Courts have reasoned that vague statutes
              and regulations should be held void because:
              (1) individuals should not be punished for
              behavior they could not have known was illegal;
              [and] (2) vague laws allow arbitrary and
              discriminatory enforcement . . . . Grayned v.
              City of Rockford, 408 U.S. 104, 108–09, 92 S. Ct.
              2294, 33 L. Ed. 2d 222 (1972); see also United
              States v. Mincoff, 574 F.3d 1186, 1201 (9th Cir.
              2009) (a statute is impermissibly vague if it
              “‘fails to provide a reasonable opportunity to
              know what conduct is prohibited, or is so

                                       14
Case 1:19-cv-00664-LEK-WRP Document 8 Filed 04/27/20 Page 15 of 25   PageID #: 106



              indefinite as to allow arbitrary and
              discriminatory enforcement’”); Foti v. City of
              Menlo Park, 146 F.3d 629, 638 (9th Cir. 1998).
              The Court must assess a constitutional challenge
              based on vagueness in a common sense manner. See
              U.S. Civil Serv. Comm’n v. Nat’l Assoc. of Letter
              Carriers AFL-CIO, 413 U.S. 548, 578–79, 93 S. Ct.
              2880, 37 L. Ed. 2d 796 (1973) (noting that “there
              are limitations in the English language with
              respect to being both specific and manageably
              brief, and it seems . . . that although [a]
              prohibition[] may not satisfy those intent on
              finding fault at any cost,” a prohibition is not
              vague if it is “set out in terms that the
              ordinary person exercising ordinary common sense
              can sufficiently understand and comply with”).[6]

  Lane v. Salazar, 911 F.3d 942, 950 (9th Cir. 2018) (some

  alterations in Lane), cert. denied, 140 S. Ct. 167 (2019).

              Higa argues Code 297 is unconstitutionally vague

  because he could not have known his conduct during the Incident

  would constitute a violation of Code 297.         See Petition at 7

  (arguing Code 297 “Does Not Describe the Conduct I Engaged in as

  a Prohibited Act” (capitalization in original)).          However, the

  issue is not whether Higa was actually aware that his conduct

  would violate Code 297; the issue is whether the regulation

  “gives ‘a person of ordinary intelligence fair notice of what is

  prohibited.’”     See Kashem v. Barr, 941 F.3d 358, 371 (9th Cir.

  2019) (quoting United States v. Williams, 553 U.S. 285, 304, 128




        6U.S. Civil Service Comm’n was superseded by statute on
  other grounds. See, e.g., Bauers v. Cornett, 865 F.2d 1517,
  1522–23 (8th Cir. 1989).


                                       15
Case 1:19-cv-00664-LEK-WRP Document 8 Filed 04/27/20 Page 16 of 25   PageID #: 107



  S. Ct. 1830 (2008)).      In other words, the issue is whether “a

  reasonable person would have known that” an inmate in FDC

  Honolulu calling a person outside the facility and then asking

  that person to call a third person using a second telephone fell

  within the conduct prohibited by Code 297.         See id. (some

  citations omitted) (citing Holder v. Humanitarian Law Project,

  561 U.S. 1, 18, 130 S. Ct. 2705 (2010); Maynard v. Cartwright,

  486 U.S. 356, 361, 108 S. Ct. 1853 (1988)).

              Multiple district courts have rejected arguments that

  Code 297 is void for vagueness.        See, e.g., Hewlett v. Kallis,

  Court File No. 19-cv-1123 (WMW/LIB), 2020 WL 1359679, at *5 n.1

  (D. Minn. Jan. 7, 2020), report and recommendation adopted, 2020

  WL 1333134 (Mar. 23, 2020); Spotts v. Holt, Civil Action

  No. 3:11–CV–1880, 2015 WL 4219751, at *6 (M.D. Pa. July 10,

  2015); Royer v. Davis, Civil Action No. 10–cv–00982–REB, 2011 WL

  1843327, at *3 (D. Colo. May 13, 2011).7         Although none of these


        7The pre-2011 version cited by Higa in the Petition was at
  issue in Royer. See Royer, 2011 WL 1843327, at *2 (“Applicant
  was charged with a violation of Code 297 (High Category),
  defined as the “[u]se of the telephone for abuses other than
  criminal activity, (e.g., circumventing telephone monitoring
  procedures, possession and/or use of another inmate’s PIN
  number; third-party calling; third-party billing; using credit
  card numbers to place telephone calls, conference calling;
  talking in code).’” (alteration in Royer)). However, the
  vagueness analysis in Royer focused upon the “circumventing
  telephone monitoring procedures” language, which is similar to
  the language in the current version of Code 297. See id. at *3
  (“Because ‘circumventing telephone monitoring procedures’ is
                                               (. . . continued)
                                       16
Case 1:19-cv-00664-LEK-WRP Document 8 Filed 04/27/20 Page 17 of 25   PageID #: 108



  cases are binding on this Court, they are persuasive, and this

  Court agrees with their analyses of Code 297.          A reasonable

  inmate would have known that participating in a telephone call

  with another person outside of the facility while the other

  person used a second telephone to call a third person to relay a

  message from the inmate circumvents the facility’s ability to

  monitor the inmate’s telephone conversations.          Thus, a

  reasonable inmate would have known such conduct constitutes a

  violation of Code 297.

              This Court therefore rejects Higa’s argument that

  Code 297 is void for vagueness.        Higa’s Petition is denied as to

  Ground Four.     Finally, this Court turns to the related arguments

  in Grounds One and Two.

  IV.   Grounds One and Two

              In Ground One, Higa contends his due process rights

  were violated because his evidence was not considered during his

  DHO hearing and, in Ground Two, he argues there was no evidence

  to support the finding that he violated Code 297.

                   “It is well settled ‘that an inmate’s
              liberty interest in his earned good time credits
              cannot be denied without the minimal safeguards
              afforded by the Due Process Clause of the
              Fourteenth Amendment.’” Mitchell v. Maynard, 80


  listed as one of the examples of prohibited acts under Code 297,
  Code 297 clearly applies to Applicant’s conduct. As a result,
  the rule is not unconstitutionally vague as applied to
  Applicant.”).


                                       17
Case 1:19-cv-00664-LEK-WRP Document 8 Filed 04/27/20 Page 18 of 25   PageID #: 109



              F.3d 1433, 1444 (10th Cir. 1996) (quoting Taylor
              v. Wallace, 931 F.2d 698, 700 (10th Cir. 1991)).
              However, prison disciplinary proceedings are not
              part of a criminal prosecution, so a prisoner is
              not afforded the full panoply of rights in such
              proceedings. Wolff [v. McDonnell], 418 U.S.
              [539,] 556, 94 S. Ct. 2963 [(1974)]. Thus, a
              prisoner’s due process rights are moderated by
              the “legitimate institutional needs” of a prison.
              Bostic v. Carlson, 884 F.2d 1267, 1269 (9th Cir.
              1989), (citing Superintendent, Mass. Correctional
              Inst. v. Hill, 472 U.S. 445, 454–55, 105 S. Ct.
              2768, 86 L. Ed. 2d 356 (1985)).[8]

                   When a prison disciplinary proceeding may
              result in the loss of good time credits, due
              process requires that the prisoner receive:
              (1) advance written notice of at least 24 hours
              of the disciplinary charges; (2) an opportunity,
              when consistent with institutional safety and
              correctional goals, to call witnesses and present
              documentary evidence in his defense; and (3) a
              written statement by the fact finder of the
              evidence relied on and the reasons for the
              disciplinary action. Hill, 472 U.S. at 454, 105
              S. Ct. 2768; Wolff, 418 U.S. at 563–67, 94 S. Ct.
              2963. Furthermore, “revocation of good time does
              not comport with the minimum requirements of
              procedural due process unless the findings of the
              prison disciplinary board are supported by some
              evidence in the record.” Hill, 472 U.S. at 455,
              105 S. Ct. 2768 (citations omitted).

  Alexander v. Schleder, 790 F. Supp. 2d 1179, 1185–86 (E.D. Cal.

  2011), aff’d, 508 F. App’x 605 (9th Cir. 2013).          The “some

  evidence” standard

              is met if “there was some evidence from which the
              conclusion of the administrative tribunal could
              be deduced . . . .” United States ex rel.
              Vajtauer v. Commissioner of Immigration, 273

        8Bostic was overruled on other grounds in Nettles v.
  Grounds, 830 F.3d 922 (9th Cir. 2016).


                                       18
Case 1:19-cv-00664-LEK-WRP Document 8 Filed 04/27/20 Page 19 of 25   PageID #: 110



              U.S.[ 103,] 106 [(1927)]. Ascertaining whether
              this standard is satisfied does not require
              examination of the entire record, independent
              assessment of the credibility of witnesses, or
              weighing of the evidence. Instead, the relevant
              question is whether there is any evidence in the
              record that could support the conclusion reached
              by the disciplinary board. See ibid.; United
              States ex rel. Tisi v. Tod, 264 U.S. 131, 133–134
              (1924); Willis v. Ciccone, 506 F.2d 1011, 1018
              (CA8 1974). We decline to adopt a more stringent
              evidentiary standard as a constitutional
              requirement. Prison disciplinary proceedings
              take place in a highly charged atmosphere, and
              prison administrators must often act swiftly on
              the basis of evidence that might be insufficient
              in less exigent circumstances. See Wolff, 418
              U.S., at 562–563, 567–569. The fundamental
              fairness guaranteed by the Due Process Clause
              does not require courts to set aside decisions of
              prison administrators that have some basis in
              fact. Revocation of good time credits is not
              comparable to a criminal conviction, id., at 556,
              and neither the amount of evidence necessary to
              support such a conviction, see Jackson v.
              Virginia, 443 U.S. 307 (1979), nor any other
              standard greater than some evidence applies in
              this context.[9]

  Hill, 472 U.S. at 455–56 (some alterations in Hill).

              Higa presented testimony that he had the Crayton

  Letter and the Telephone Photographs ready to present during the

  DHO hearing, but DHO Puukila refused to consider them.             [Higa

  Decl. at ¶¶ 16, 18.]      The Higa DHO Report states: “Inmate Higa

  #95700-022 stated he placed a telephone call to his brother and




        9Jackson was superseded, in part, on other grounds by 28
  U.S.C. § 2254(d). See, e.g., United States v. Markham, No. CR F
  08–065 LJO, 2010 WL 2650717, at *9 (E.D. Cal. July 1, 2010).


                                       19
Case 1:19-cv-00664-LEK-WRP Document 8 Filed 04/27/20 Page 20 of 25   PageID #: 111



  then his brother placed another telephone call to a third

  person.    Inmate Borja #10381-122 did not submit any written

  documentation or evidence on his behalf for consideration by the

  DHO.”10    [Petition, dkt. no. 1-7 at 1 (Higa DHO Report, § III.B

  (Summary of inmate statement)).]          However, DHO Puukila states

  Higa “waived his rights to a staff representative and to present

  witnesses and documentary evidence for his defense against the

  violation,” and DHO Puukila “noted that [Higa] did not have any

  documentary evidence to present for [DHO Puukila’s]

  consideration.”     [Puukila Decl. at ¶¶ 10-11.]       Although he does

  not remember Higa’s hearing, based on his usual practice when

  conducting such hearings, DHO Puukila is “confident that [Higa]

  did not present any documentary evidence at [Higa’s] DHO hearing

  for [his] consideration.”       [Id. at ¶¶ 12-13.]

              Although there is a conflict in the record regarding

  whether Higa was allowed to present evidence at the DHO hearing,

  it is not necessary for this Court to resolve the conflict.




        10
         The reference to Inmate Borja was likely a typographical
  error that did not affect the merits of either Higa’s defense to
  the alleged violation or his administrative appeals. Further,
  the error was subsequently corrected. See Petition, dkt.
  no. 1-7 at 9 (response to Central Office Administrative Remedy
  Appeal, stating “during our review, a typographical error was
  discovered in your DHO report. The DHO report will be corrected
  and you will receive an amended copy. This typographical error
  did not hinder your ability to muster a defense or violate your
  Due Process rights.”).


                                       20
Case 1:19-cv-00664-LEK-WRP Document 8 Filed 04/27/20 Page 21 of 25   PageID #: 112



  Depriving an inmate of the opportunity to present evidence in

  his defense to a disciplinary charge may be a violation of his

  right to due process.      See Hill, 472 U.S. at 454.      However, the

  harmless error analysis applies to § 2241 petitions.           See, e.g.,

  Brown v. McGrew, No. EDCV 12–1479–SVW (JPR), 2013 WL 6512948, at

  *6 (C.D. Cal. Dec. 12, 2013) (citing Fields v. Norwood, No.

  EDCV 08–173–VAP (OP), 2010 WL 2104651, at *4 (C.D. Cal. Mar. 31,

  2010) (applying harmless-error review to § 2241 petition

  alleging violation of due process in federal prison disciplinary

  proceeding and collecting cases), accepted by 2011 WL 2940973

  (C.D. Cal. July 19, 2011), aff’d, 490 F. App’x 65 (9th Cir.

  2012)).    Even if this Court considers the Crayton Letter and the

  Telephone Photographs, there is still “evidence in the record

  that could support the conclusion reached by” DHO Puukila.            See

  Hill, 472 U.S. at 455–56.

              It is undisputed that Higa used a FDC Honolulu

  telephone for an activity which was not illegal.          However, even

  if FDC Honolulu staff who were monitoring Higa’s call to Crayton

  could hear the contents of the simultaneous call which Crayton

  placed to Syna on the gold telephone while Crayton was still on

  the call with Higa on the black telephone, Higa’s use of the FDC

  telephone was abusive because the use of two telephones

  circumvented the FDC Honolulu staff’s ability to monitor the

  number that Crayton called to reach Syna.         See 28 C.F.R.

                                       21
Case 1:19-cv-00664-LEK-WRP Document 8 Filed 04/27/20 Page 22 of 25   PageID #: 113



  § 541.3, Table 1, Code 297; see also Petition, dkt. no. 1-7 at 1

  (Higa DHO Report, § III.B (Summary of inmate statement)), 2

  (Higa DHO Report, § V (SPECIFIC EVIDENCE RELIED ON TO SUPPORT

  FINDINGS)).    Thus, there was “some evidence” supporting DHO

  Puukila’s finding that Higa violated Code 297.          Higa’s Petition

  is denied as to Ground Two.

              Because there was some evidence supporting the finding

  that Higa violated Code 297, even if DHO Puukila violated Higa’s

  due process rights by refusing to consider the Crayton Letter

  and the Telephone Photographs, the error was harmless because,

  even considering that evidence, there would still have been some

  evidence supporting the finding that Higa violated Code 297.

  Further, accepting Higa’s testimony presented in support of the

  Petition, he knew at the time of the DHO hearing that DHO

  Puukila refused to consider the Crayton Letter and the Telephone

  Photographs.     This is confirmed by the Higa DHO Report, which

  states no documents or evidence was submitted on the inmate’s

  behalf.    See Petition, dkt. no. 1-7 at 1 (Higa DHO Report,

  § III.B).    Higa raised his inability to present documentary

  evidence during the DHO hearing as an issue in his regional

  appeal.    [Id. at 4 (Regional Administrative Remedy Appeal form

  dated 6/9/19).]     The argument was rejected.      [Id. at 6 (response

  dated 7/16/19 by Regional Director, stating: “Through [sic] you

  claim you were denied the ability to submit these documents and

                                       22
Case 1:19-cv-00664-LEK-WRP Document 8 Filed 04/27/20 Page 23 of 25   PageID #: 114



  the DHO dismissed them verbally, the discipline packet

  contradicts your claims and indicates you did not present

  documentation for consideration.”).]         In Higa’s appeal at the

  national level, it was found that Higa’s “Due Process rights

  were upheld during the discipline process.”         [Id. at 9 (response

  dated 10/25/19 by Administrator, National Inmate Appeals).]

  Thus, Higa had a full and fair opportunity in his administrative

  appeals to litigate the denial of the ability to present

  evidence during the DHO hearing.          Even if DHO Puukila did refuse

  to consider the Crayton Letter and the Telephone Photographs,

  there is no evidence that the evidence would have changed the

  outcome of either Higa’s DHO hearing or the subsequent

  administrative appeals.      The error is therefore harmless, and

  Higa is not entitled to relief as to Ground One.          See Brown v.

  McGrew, 2013 WL 6512948, at *6 (“But even if, as Petitioner

  contends, he was denied his right to call Jones as a witness,

  habeas relief is still not warranted because Petitioner has not

  offered any evidence as to how Jones might have testified or how

  his testimony would have helped Petitioner’s case.”).

              Because each ground in the Petition fails as a matter

  of law, Higa’s Petition is denied.




                                       23
Case 1:19-cv-00664-LEK-WRP Document 8 Filed 04/27/20 Page 24 of 25   PageID #: 115



  V.    Certificate of Appealability

              In the context of a 28 U.S.C. § 2254 petition,11 this

  district court has stated:

                   Rule 11(a) of the Rules Governing
              Section 2254 Cases requires a district court to
              rule on whether a petitioner is entitled to a
              certificate of appealability when it enters a
              final order adverse to the applicant. See also,
              Fed. R. App. P. 22(b). Reasonable jurists would
              not find the dismissal of Williams’s Petition as
              unexhausted as debatable or wrong. See Gonzalez
              v. Thaler, 565 U.S. 134, 141 (2012).

  Williams v. Espinda, CIV. NO. 19-00478 LEK-RT, 2019 WL 4418016,

  at *4 (D. Hawai`i Sept. 16, 2019).        Reasonable jurists would not

  find that the rulings in this Order regarding Higa’s Petition

  are debatable.     A certificate of appealability therefore will

  not be issued.

                                  CONCLUSION

              On the basis of the foregoing, Higa’s Petition under

  28 U.S.C. § 2241 for a Writ of Habeas Corpus, filed December 13,

  2019, is HEREBY DENIED.      In addition, this Court DENIES a

  certificate of appealability.




        11
         The rules applicable to § 2254 petitions also apply to
  petitions brought under § 2241. See, e.g., Tanner v. MacDonald,
  Civ. No. 11-00255 SOM/RLP, 2011 WL 1598838, at *1 n.2 (D.
  Hawai`i Apr. 27, 2011) (some citations omitted) (citing Castillo
  v. Pratt, 162 F. Supp. 2d 575, 577 (N.D. Tex. 2001); United
  States v. Recinos–Gallegos, 151 F. Supp. 2d 659 (D. Md. 2001));
  see also § 2254 Rule 1(b) (“The district court may apply any or
  all of these rules to a habeas corpus petition not covered by
  Rule 1(a).”).
                                       24
Case 1:19-cv-00664-LEK-WRP Document 8 Filed 04/27/20 Page 25 of 25   PageID #: 116



              IT IS SO ORDERED.

              DATED AT HONOLULU, HAWAII, April 27, 2020.




  BRYAN HIGA VS. HIROMICHI KOBAYASHI WARDEN; CV 19-00664 LEK-WRP;
  ORDER DENYING PETITION UNDER 28 U.S.C. § 2241 FOR A WRIT OF
  HABEAS CORPUS AND DENYING CERTIFICATE OF APPEALABILITY




                                       25
